Citation Nr: 1530915	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  12-20 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a nose disability, to include residuals of recurrent nose bleeds.  

2.  Entitlement to service connection for back disability.  

3.  Entitlement to service connection for shin splints, to include as due to service-connected bilateral knee disability.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A. Bordewyk, Counsel


INTRODUCTION

The Veteran served on active duty from February 1993 to August 1993.  He also had unverified service of over five years with the Marine Corps Reserve.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which, in pertinent part, denied the above claimed disabilities.  

The Veteran provided testimony during a hearing before the undersigned at the RO in September 2012.  A transcript is of record.  

The claim was remanded in November 2014 for additional development and has been returned now for further appellate action.  

The issues of service connection for back disability and service connection for shin splints are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a current nose disability.  





CONCLUSION OF LAW

The criteria for service connection for nose disability have not been met.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2014).

The duty to notify was satisfied prior to the initial RO decision by way of a letter sent to the Veteran in October 2008 that informed him of his duty and VA's duty for obtaining evidence as well as the evidence needed to substantiate his claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  He was also notified of all elements of the service connection claim, including the disability-rating and effective-date elements of the claim.  

VA also has a duty to assist the Veteran in the development of a claim, which includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The Veteran has not identified any outstanding treatment records.  He was asked in a January 2015 letter to identify all VA and non-VA treatment and provide authorization for VA to obtain all records of private treatment.  To date, he has not responded.  

The Veteran was provided with a VA examination in February 2015.  The Board finds that the medical opinion evidence is adequate as it is based on physical examination and review of the Veteran's statements and contains clear findings.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Finally, neither the Veteran nor his representative asserts that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  Moreover, the undersigned explained the issues on appeal and asked questions designed to elicit evidence that may have been overlooked with regard to the issues on appeal.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  The Board thus finds that he is not prejudiced and the Board can adjudicate the claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The issue on appeal was previously before the Board in November 2014, when it was remanded for additional development.  In accordance with the remand instructions, the January 2015 letter regarding VA and non-VA treatment was sent to the Veteran, the February 2015 VA examination was provided, and a supplemental statement of the case was issued in February 2015.  Since the record reflects compliance with the prior remand instructions, the Board may proceed with adjudication of the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a). 

To show a current disability for purposes of a claim for service connection, it is not necessary that the disability be present on the most recent examination.  Instead, it need only be shown that the disability was present at some point since the claim was filed.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  
The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Upon examination in February 2015, the VA examiner reviewed the evidence of record and noted the Veteran's history of recurrent nose bleeds as well as nasal cauterization during service.  However, following a complete examination, the examiner found no current nose disability, to include residuals from recurrent nose bleeds or residuals of nasal cauterization at present or at any time during the claims period.  The examiner specifically found no evidence of sinusitis, rhinitis, pharynx or larynx conditions, deviated nasal septum, or tumors or neoplasms.  

The Veteran has not identified any treatment of a current disability, despite being asked to in the January 2015 letter.  The medical evidence of record does not demonstrate any residuals from recurrent nose bleeds or residuals from any related surgery since the claim was filed in September 2008.  The record does not demonstrate any evidence of a loss of the sense of smell, no scars or disfigurement of the nose, and no related respiratory conditions.  

Although the Veteran contends that he has a nose disability, the Board finds that, inasmuch as an inner nose pathology is not readily observable, his lay expertise is not sufficient to establish a diagnosis of what is essentially a medical matter.  Even were the Veteran competent to diagnose himself with a nose disorder, the probative value of his opinion is outweighed by that of the VA examiner, who clearly does have more education, training and expertise in diagnosing nose disorders than the Veteran.

As such, the Board finds that service connection for a nose disability is not warranted.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. 
§ 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for nose disability, to include residuals from recurrent nose bleeds, is denied.  


REMAND

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty training (ACDUTRA) or injury incurred or aggravated by inactive duty training (INACDUTRA).  
38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2014).  Under 38 U.S.C.A. 
§ 101(22) (a) and (c) ACDUTRA means, in pertinent part, full-time duty in the Armed Forces performed by Reserves for training and full-time duty as members of the Army National Guard or Air National Guard of any State.  Id.  

The record demonstrates that the Veteran served with the Marine Corps Reserve for more than five years post discharge from active duty in August 1993.  Moreover, the Veteran reported active duty service from February 1993 to November 1999 in his September 2008 application for benefits.  However, the only period of active duty service currently verified is from February to August 1993 and periods of ACDUTRA or INACDUTRA have not been verified.  Service treatment records document complaints of or treatment for low back symptoms or diagnoses in 1997 and 1998.  As such, all periods of the Veteran's service must be verified and all treatment and personnel records must be obtained and associated with the claims file in accordance with 38 C.F.R. § 3.159 (2014).

In addition, the February 2015 VA opinions regarding the back and shin splints claims are inadequate.  In providing negative etiology opinions on direct and proximate service connection, the only rationale provided is that VBMS does not note such a correlation.  The opinions do not demonstrate consideration of the Veteran's reports or the evidence of record.  Moreover, the examiner only noted lumbar strain in the examination report, although a March 2013 MRI demonstrates left neural foraminal stenosis L4-5 second to disc herniation.  Therefore, once the Veteran's service has been verified the Veteran should be provided with a new VA examination to obtain the necessary etiology opinions.  

Accordingly, the case is REMANDED for the following action:

1.  Verify all periods of the Veteran's service, including all periods of active duty, ACDUTRA, and INACDUTRA.

2.  Obtain service treatment records for all periods of active duty, ACDUTRA, and INACDUTRA.  

3.  Once the above development has been completed, provide the Veteran with a VA orthopedic examination with a qualified physician to determine whether any current lumbar spine and bilateral lower extremity disability is related to service.  

The claims folder, including this remand and any relevant records contained in the virtual system, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

The examiner is requested to list all current lumbar spine and bilateral lower extremity disabilities, to include whether the Veteran current has shin splints or has had them since September 2008.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current low back and/or bilateral lower extremity disability, to include lumbar strain, left neural foraminal stenosis L4-5 second to disc herniation, and bilateral shin splints, had onset in service or is otherwise related to a disease or injury in service, including complaints and treatment for low back pain and cramps in the legs during service.  

Then, to the extent possible, (likely, unlikely, at least as likely as not) the examiner should also opine whether the Veteran's low back and bilateral lower extremity disabilities were either (a) proximately caused by or (b) proximately aggravated by his service-connected bilateral knee disability.  If the examiner states any disability is aggravated by service-connected knee disability, although not directly caused by it, the examiner should indicate the degree of additional impairment caused by the knee disability beyond the natural progress of the disease prior to the impairment, in terms conforming to the rating schedule.

The examiner should provide reasons for the opinions that take into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.

If the examiner discounts the Veteran's reports, he or she should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

4.  After completion of all requested and necessary development, the AOJ should readjudicate the remaining claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


